06/23/2020


                                           DA 19-0226
                                                                                          Case Number: DA 19-0226

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2020 MT 163


KATIE IRENE GARDING,

               Petitioner and Appellant,

         v.

STATE OF MONTANA,

               Respondent and Appellee.

APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV-15-969
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Larry D. Mansch, Toby Cook, Caitlin Carpenter, Montana Innocence
                       Project, Missoula, Montana

                       E. Lars Phillips, Tarlow Stonecipher Weamer & Kelly, PLLC, Bozeman,
                       Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Tammy K Plubell, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Missoula, Montana



                                                   Submitted on Briefs: March 26, 2020

                                                              Decided: June 10, 2020


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1      Katie Irene Garding (Garding) appeals the denial of her petition for postconviction

relief and an order granting partial summary judgment in favor of the State entered by the

Fourth Judicial District Court, Missoula County. We affirm, and restate the issues as

follows:

     1. Did the District Court err by denying Garding’s petition for postconviction relief
        based on her claim of ineffective assistance of counsel?

     2. Did the District Court err by concluding the State did not fail to disclose exculpatory
        evidence?

     3. Did the District Court err by concluding Garding failed to present newly discovered
        evidence?

                   FACTUAL AND PROCEDURAL BACKGROUND

¶2      Garding’s conviction of vehicular homicide arises out of a tragic incident leading to

the death of Bronson Parsons (Parsons) from injuries he sustained after being hit by a

vehicle while walking along Highway 200 in East Missoula, in the early morning hours of

January 1, 2008. State v. Garding, 2013 MT 355, ¶ 5, 373 Mont. 16, 315 P.3d 912. Parsons

had been walking with a friend, Daniel Barry (Barry), who testified Parsons was hit by a

bigger, dark-colored SUV or truck, possibly with a deer guard or other front end

attachment.     Another eyewitness, Deborah Baylor (Baylor), also reported that a

dark-colored vehicle had hit Parsons with its passenger side. After the impact, the vehicle

drove off. Garding, ¶¶ 5-6. After a lengthy period of investigation, the State charged

Garding with vehicular homicide, leaving the scene of a fatal crash, tampering with

evidence, and driving a motor vehicle without a valid license.

                                               2
¶3     The case proceeded to a jury trial in 2011. In addition to the testimony of Barry and

Baylor, the State provided testimony from the two Montana Highway Patrol officers who

had conducted the investigation. The State did not retain an expert to conduct an accident

reconstruction, and the officers did not conduct one. However, the State did provide the

expert testimony of Dr. Gary Dale, the medical examiner who had examined Parsons.

Dr. Dale testified the location and size of Garding’s bumper was consistent with the injuries

sustained in Parsons’ calves. Garding, ¶ 15.

¶4     In response to cross examination by Garding’s counsel, Dr. Dale acknowledged that

any vehicle with a bumper of the same height could have caused Parsons’ injuries. Further,

Garding’s counsel presented the testimony of an expert forensic pathologist, Dr. Thomas

Bennett (Dr. Bennett), that the irregular bruising on Parsons’ calves could not have been

caused by a bumper like the one on Garding’s vehicle. Garding, ¶¶ 15, 32.

¶5     The jury heard testimony from Gabrielle Weiss (Wiess), who law enforcement

initially suspected of hitting Parsons. Garding, ¶ 9. Weiss had made an unusual 911 call

around the time of the accident, during which she identified herself as being in East

Missoula. However, Weiss later explained she was reacting to an emergency when she

called 911, and that she was actually in the Blue Mountain area at the time. Law

enforcement agreed with Weiss after reviewing her cell phone records, and believed she

was not driving the vehicle involved in the accident. Garding’s counsel questioned Weiss,

the investigating officers, and a Verizon representative who testified about Weiss’ cell

phone records, about Weiss’ story. Garding’s counsel emphasized that Weiss’ vehicle

contained a fabric impression from a pair of jeans, and that Verizon was unable to analyze
                                             3
several of Weiss’ phone records. Garding’s counsel pointed out inconsistencies in Weiss’

story regarding her location, and secured an admission from Weiss on cross examination

that she could not remember much about the night because she had been drinking heavily.

¶6     Highway Patrol Trooper Richard Hader (Trooper Hader) testified that the case went

cold after police ruled out Weiss as a suspect, until he received a lead from Teuray Cornell

(Cornell) almost one year after the accident. Cornell, at the time detained at the Missoula

County Detention Center, contacted Trooper Hader to report that he had information about

the accident. Cornell related to Trooper Hader that Garding had driven to his house later

in the day on January 1, 2008, told him that she had hit a deer, and asked him to fix a

broken light on the front of her vehicle, which Cornell did by affixing it with tape. Garding,

¶ 10. On cross examination at trial, Garding’s counsel got Cornell to acknowledge that he

could not say with certainty whether Garding actually told him she hit a deer on the day he

fixed her light. Garding’s counsel also highlighted several different versions of the story

Cornell had provided to police, and also elicited testimony from Cornell and Trooper Hader

that Cornell was seeking to get out of jail when he contacted police regarding the accident.

Garding’s counsel also elicited testimony from Cornell’s cellmate at the time that Cornell

had told the cellmate he was going to lie to police about the accident.

¶7     Other primary witnesses in the case were James Bordeaux (Bordeaux) and Paul

McFarling (McFarling), both of whom were passengers in Garding’s vehicle on the night

in question. Bordeaux, Garding’s boyfriend at the time, testified that he and Garding had

started drinking around 11:00 a.m. on December 31st, and met up with McFarling that

afternoon. He reported the three of them continued to drink throughout the afternoon and
                                              4
evening, including at Red’s Bar in Missoula and the Reno Bar in East Missoula. Garding,

¶ 12. After midnight, they went to a friend’s house to purchase cocaine and, after they

were unsuccessful, returned to Red’s Bar. Garding hit the curb as she parked, and an officer

observing this instructed her not to drive for the rest of the night. About 1:30 a.m., they

left Red’s Bar, with Garding driving, to again attempt to purchase cocaine in East Missoula.

During this drive, Bordeaux testified that McFarling, who was sitting in the back seat,

pulled out a gun and attempted to show it to Bordeaux. Bordeaux, who was sitting in the

front passenger’s seat while Garding was driving, turned around and started arguing with

McFarling about the gun, causing a commotion in the vehicle. Bordeaux testified that,

upon an impact, he spun around in his seat just in time to see a person flying through the

air, and that Garding had stated, “I hit somebody.” Garding, ¶12. Bordeaux testified they

were “in a panic about what to do,” Garding did not stop the vehicle, and instead, she drove

back to Red’s Bar, where she attempted to park close to the same spot where they had been

parked when the officer told Garding not to drive that evening. Then, the three got into

McFarling’s vehicle and drove to Missoula, where the three stayed the night at McFarling’s

house. Garding, ¶ 12.

¶8     In exchange for his testimony, Bordeaux obtained a plea deal regarding a burglary

charge arising out of the theft of McFarling’s gun, which occurred the morning following

the accident. Garding, ¶ 13. Garding’s counsel attacked Bordeaux’s credibility at trial by

focusing on his plea deal and highlighting inconsistencies in the stories Bordeaux had given

to police.   Garding’s counsel also emphasized the testimony of McFarling, who

consistently stated he did not remember Garding hitting anything with the vehicle that
                                             5
night. Further, Garding’s counsel had McFarling explain that he had no reason to lie to

protect Garding, as he believed Garding aided Bordeaux in stealing his gun.

¶9    The jury found Garding guilty of vehicular homicide while under the influence,

failure to stop immediately at the scene of an accident involving an injured person, and

driving without a valid driver’s license. Garding, ¶ 17. Garding appealed, challenging

evidentiary rulings made by the District Court regarding witnesses, cross examination, and

Garding’s expert witness. Garding, ¶¶ 2-4. This Court affirmed, and the United States

Supreme Court subsequently denied Garding’s petition for writ of certiorari. Garding v.

Montana, 574 U.S. 863, 135 S. Ct. 162 (2014).

¶10   On September 15, 2015, Garding, represented by the Montana Innocence Project,

filed a petition for postconviction relief (Petition), raising three claims: ineffective

assistance of counsel (IAC), discovery violations under Brady v. Maryland, 373 U.S. 83,

83 S. Ct. 1194 (1963), and newly discovered evidence of her innocence. Specifically,

Garding claimed her trial counsel had been ineffective for failing to hire an accident

reconstructionist; that the State had failed to produce x-rays of Parson’s legs and

photographs of an unrelated 2005 vehicle-pedestrian accident, both of which she claimed

were exculpatory; and that post-trial accident reconstructions produced by new experts

constituted new evidence that proved Garding’s innocence.

¶11   The State filed motions for summary judgment on Garding’s newly discovered

evidence claims and her Brady claim regarding Parsons’ x-rays, which the District Court

granted after a hearing. The District Court then conducted a hearing on the remainder of

Garding’s claims, after which it denied the Petition in March of 2019. Garding appeals.
                                            6
                               STANDARD OF REVIEW

¶12    This Court reviews a district court’s denial of a petition for postconviction relief to

determine whether its factual findings are clearly erroneous and whether its legal

conclusions are correct. Rose v. State, 2013 MT 161, ¶ 15, 370 Mont. 398, 304 P.3d 387

(citing Rukes v. State, 2013 MT 56, ¶ 8, 369 Mont. 215, 297 P.3d 1195). Ineffective

assistance of counsel claims are mixed questions of law and fact which we review de novo.

Rose, ¶ 15 (citing Miller v. State, 2012 MT 131, ¶ 9, 365 Mont. 264, 280 P.3d 272).

                                      DISCUSSION

¶13    1. Did the District Court err by denying Garding’s petition for postconviction relief
       based on her claim of ineffective assistance of counsel?

¶14    Garding argues, based primarily on an affidavit provided by her trial counsel, that

the District Court erred by concluding her trial counsel did not render ineffective assistance

by failing to hire an accident reconstructionist. In response, the State argues Garding’s

counsel was effective and that this court should not be persuaded by counsel’s affidavit.

¶15    This Court analyzes ineffectiveness claims pursuant to the two-prong test articulated

by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052 (1984). Whitlow v. State, 2008 MT 140, ¶ 10, 343 Mont. 90, 183 P.3d 861. Under

Strickland, the defendant must prove “(1) that counsel’s performance was deficient, and

(2) that counsel’s deficient performance prejudiced the defense.” Whitlow, ¶ 10 (citing

State v. Racz, 2007 MT 244, ¶ 22, 339 Mont. 218, 168 P.3d 685). If the petitioner cannot

satisfy both of these elements, the claim will be denied. Whitlow, ¶ 11. “Thus, if an



                                              7
insufficient showing is made regarding one prong of the test, there is no need to address

the other prong.” Whitlow, ¶ 11 (citation omitted).

¶16    Under the first prong, the defendant “must identify the acts or omissions of counsel

that are alleged not to have been the result of reasonable professional judgment.” Whitlow,

¶ 16 (quoting Strickland, 466 U.S. at 690, 104 S. Ct. at 2066). This Court then determines

“whether, in light of all the circumstances, the identified acts or omissions were outside the

wide range of professionally competent assistance.” Whitlow, ¶ 16 (quoting Strickland,
466 U.S. at 690, 104 S. Ct. at 2066) (emphasis omitted). In determining whether counsel’s

performance was deficient, this Court applies “a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Whitlow, ¶ 15 (quoting

Strickland, 466 U.S. at 689 104 S. Ct. at 2065) (internal quotations omitted). Important in

this consideration is the need “to eliminate the distorting of effects of hindsight . . . and to

evaluate the conduct from counsel’s perspective at the time.” Whitlow, ¶ 15 (quoting

Strickland, 466 U.S. at 689, 104 S. Ct. at 2065) (internal quotations omitted). Therefore,

“self-proclaimed inadequacies on the part of trial counsel in aid of a client on appeal do

not hold great persuasive value with this Court.” State v. Trull, 2006 MT 119, ¶ 22, 332
Mont. 233, 136 P.3d 551.

¶17    Our examination of the trial record “in light of all the circumstances,” Whitlow, ¶ 16,

leads us to the conclusion that Garding’s trial counsel presented an extensive and strong

defense. She countered or sought to undermine virtually every evidentiary contention

introduced by the State, and the jury was left with the unenviable task of making numerous


                                               8
credibility determinations in order to resolve evidentiary conflicts necessary to reach a

verdict.

¶18    To counter the State’s expert medical testimony, trial counsel retained Dr. Bennett,

a forensic pathologist. Dr. Bennett testified extensively regarding his expert opinion that

Garding’s bumper could not have caused Parsons’ injuries.                See Garding, ¶ 32

(“Dr. Bennett repeatedly testified that Garding’s vehicle did not cause the injuries to

Parsons’ calves. Each time, Dr. Bennett supported his opinion with extensive analysis of

the bruising, which he characterized to the jury as ‘the best way to look for the nature of

that instrument [Garding’s bumper].’”).            Consistent therewith, Garding’s counsel

highlighted possible flaws in the police’s investigation and reports, as well as the forensic

analyst’s work. She elicited multiple concessions from Dr. Dale on cross examination that

any other vehicle with a bumper the same height as Garding’s could have caused Parsons’

injuries, and that he could not definitely state that Garding’s vehicle had caused the injuries.

¶19    Garding’s counsel broadly attacked Bordeaux’s critical eye witness testimony. She

challenged his credibility by emphasizing his motivation to testify in exchange for

receiving a plea deal on his own charges. Garding, ¶ 24 (the District Court gave Garding’s

counsel “wide latitude in cross-examining Bordeaux about his bias and motivation to

testify falsely[.]”). She called into question the accuracy of his story by highlighting

several inconsistent statements he provided during police interviews.             She directly

contradicted his version of the events by having McFarling state several times that Garding

had not hit anything that night. She bolstered McFarling’s credibility by emphasizing that

he had no reason to lie for Garding. Likewise, with regard to Cornell, counsel effectively
                                               9
examined the inconsistencies in his statements to police regarding whether Garding or

Bordeaux was driving that day, and prompted him to admit uncertainty about whether

Garding had actually told him she hit a deer the day he taped her light.

¶20    Garding’s counsel provided multiple alternative theories about what happened the

night Parsons was hit, including the stories of two other suspects. She had the police’s

original suspect, Weiss, admit she had changed her story about her location that night from

East Missoula to Blue Mountain, and that she did not well remember what happened

because she was heavily intoxicated. She highlighted the jean fabric impression found on

the bumper of Weiss’ vehicle, and attacked the State’s handling of that evidence. See

Garding, ¶ 37 (“Garding thoroughly cross-examined [the forensic analyst] about the failure

to compare the fabric impressions on Weiss’ bumper to the clothing of the victim or any

other relevant party.”). Counsel raised the potential involvement of a suspect named Josh

Harrison, who was reported to have bragged during a party that night that he had hit

someone with his car.

¶21    Garding’s counsel elicited testimony pointing to several unanswered questions

regarding the State’s timeline and overall theory of the case, including a phone call Garding

made near the time Parsons was struck, the origin of glass and marking on Parsons’

clothing, and potentially incomplete cellular phone tower data that could have mapped

Garding’s location on the night in question.

¶22    Against the entirety of the trial record, Garding claims ineffective assistance

because her counsel did not pursue another possible defense tactic—the hiring of an

accident reconstructionist. Notably, the State did not pursue an accident reconstruction
                                               10
either. We must start with “a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.” Whitlow, ¶ 15 (citing Strickland, 466
U.S. at 689, 104 S. Ct. at 2065). However, we need not rely solely on the strong

presumption, because, as discussed above, the trial record here proves convincingly that

Garding’s counsel presented a strong defense.1 Garding’s claim would require the Court

to engage in second guessing with “20/20 hindsight” of the choices made by her counsel.

Only after a trial and guilty verdict can it be known that “Plan A defense” did not succeed,

and raise interest in a “Modified Plan A defense” or an alternative “Plan B defense,” but

the law expressly prohibits such consideration. See State v. Llamas, 2017 MT 155, ¶ 26

388 Mont. 53, 402 P.3d 611 (“there are ‘countless ways to provide reasonable assistance

in any given case,’” (citing Strickland, 466 U.S. at 689, 104 S. Ct. at 2065)). Instead of

strategic alternatives, we are to consider whether the performance actually rendered by

counsel constituted reasonable professional service under the circumstances, with a strong

presumption that it did. Whitlow, ¶ 15 (quoting Strickland, 466 U.S. at 689, 104 S. Ct. at

2065).2



1
 A legal expert for Garding testified during the postconviction hearing that Garding’s trial counsel
“did a pretty good job.”
2
  The District Court noted the observation made in Harrington v. Richter, 562 U.S. 86, 109, 131
S. Ct. 770, 790 (2011), that “[i]t sometimes is better to try to cast pervasive suspicion of doubt
than to strive to prove a certainty that exonerates.” While that may be true in any particular case,
including this one, we have held, as did Strickland, that there can be more than one way to provide
reasonable professional assistance in defense of a criminal charge. See Cheetham v. State, 2019
MT 290, ¶ 14, 398 Mont. 131, 454 P.3d 673 (“While pursuing the Report further, using it at trial,
and supporting it with available expert testimony may well have been a reasonable strategy, we
cannot conclude that the strategy [defense counsel] elected to pursue was not also a reasonable
approach.”).
                                                  11
¶23    Given the efforts of her trial counsel, we conclude Garding’s IAC claim based on

the failure to hire an accident reconstructionist has not established that counsel’s

representation was “outside the wide range of professionally competent assistance,” as

required by the first prong of the Strickland test. Whitlow, ¶ 16 (quoting Strickland, 466
U.S. at 690, 104 S. Ct. at 2066) (emphasis omitted). Trial counsel’s affidavit, drafted for

her by Garding’s PCR counsel, constitutes “self-proclaimed inadequacies” that “do not

hold great persuasive value with this court,” in light of the trial record. Trull, ¶ 22. Having

so concluded, we need not reach the second prong of the Strickland test.

¶24    2. Did the District Court err by concluding the State did not fail to disclose
       exculpatory evidence?

¶25    Garding argues the State violated her due process rights by failing to provide two

pieces of evidence: x-rays of Parsons’ injuries, and photographs from an unrelated 2005

vehicle-pedestrian accident that Dr. Dale independently obtained following his testimony,

and did not provide to the County Attorney. As to the victim’s x-rays, the State argues

they were separately possessed by the Crime Lab, were known to Garding and referenced

by her expert, and could have been obtained by Garding. About the 2005 photographs, the

State argues they were immaterial and would not have changed the outcome of the case.

¶26    Under Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, the State must provide to

the defense any evidence material to the defendant’s guilt or punishment. See also State v.

Jackson, 2009 MT 427, ¶ 52, 354 Mont. 63, 221 P.3d 1213. A prosecutor also has a

“continuing duty to promptly disclose any additional, discoverable evidence.” Jackson,

¶ 52 (citing § 46-15-327, MCA). A failure to disclose exculpatory evidence violates the

                                              12
defendant’s Fourteenth Amendment guarantee of due process. State v. Ilk, 2018 MT 186,

¶ 29, 392 Mont. 201, 422 P.3d 1219. “Within the meaning of Brady, material evidence is

that evidence which, had it been disclosed, the result of the proceeding would have been

different.” State v. Reinert, 2018 MT 111, ¶ 16, 391 Mont. 263, 419 P.3d 662 (citation

omitted). Thus, to establish a Brady violation, the defendant must show: (1) the State

possessed evidence, including impeachment evidence, favorable to the defense; (2) the

prosecution suppressed the favorable evidence; and (3) had the evidence been disclosed, a

reasonable probability exists that the outcome of the proceedings would have been

different. Reinert, ¶ 17 (citing Jackson, ¶ 53).

The x-rays

¶27     The District Court determined the State was entitled to summary judgment on the

Brady claim related to the x-rays because it found they were not in the prosecutor’s

possession and, even if they were considered to be, the prosecutor did not fail to disclose

them.

¶28     Under the first Brady prong, the defendant must prove that the State possessed

evidence, including impeachment evidence, favorable to the defense. Reinert, ¶ 17. The

State notes State v. Hudon, 2019 MT 31, 394 Mont. 226, 434 P.3d 273, where the

Defendant argued his blood test results were erroneously admitted at his DUI trial because

the Crime Lab possessed additional information that had not been produced, in violation

of the discovery statute and due process. The defense had been advised by the prosecutor

of the process available to both parties to obtain the information, some of which required

a court order, but had not requested it. Hudon, ¶ 6. We concluded the evidence was in the
                                             13
possession and control of the State Crime Lab, and not the prosecutor, because “the Crime

Lab is under control of a different government agency, separate from the county attorney’s

office, and is not located at or within a county attorney’s office. The Crime Lab is not

supervised by the county attorney’s office, does not report to or take direction from the

county attorney’s office, is not funded by the county attorney’s office, and is not

administratively connected to any county attorney’s office.” Hudon, ¶ 19. We therefore

concluded the Defendant’s right to due process had not been violated where the defense

had been advised of the procedure to obtain the evidence, but had failed to avail himself of

it. Hudon, ¶ 21. Here, the parties do not dispute that the x-rays were in the possession of

the Crime Lab, and not the prosecutor. Unlike Hudon, Garding had obtained a court order

for production by the Crime Lab of “all notes, information, testing, recordings or materials

with regards” to Parsons’ injuries, and thus, she argues this was a Brady violation similar

to that in State v. Weisbarth, 2016 MT 214, 384 Mont. 424, 378 P.3d 1195.

¶29    In Weisbarth, the defendant was charged with incest against his minor child. The

defense called an expert witness child psychologist to testify about the victim’s reactive

attachment disorder, a disorder that often manifests in lying behaviors. The district court

ordered the prosecutor to produce the child’s medical records for the defense expert to

review. Weisbarth, ¶ 4. The prosecutor reviewed the records and unilaterally determined

that disclosing them completely would implicate the child’s privacy rights, and therefore,

produced a version of the records so heavily redacted that only a single sentence was left

unredacted in the entire report written by the child’s psychologist. Weisbarth, ¶¶ 5-6. After

trial, the defense obtained the unredacted records, which revealed additional facts unrelated
                                             14
to reactive attachment disorder, but discussing the child’s propensity for lying. Weisbarth,

¶ 10. On appeal, the Defendant argued the State violated Brady by failing to disclose the

entirety of the medical records. Weisbarth, ¶¶ 17-19. We agreed, and held “the State

should have disclosed the substance of the records to [the Defendant].” Weisbarth, ¶ 25.

¶30    This case is different than Weisbarth, where evidence in the possession of the

prosecutor was clearly withheld from the Defendant. Here, it is clear that evidence in

possession of the Crime Lab about Parsons’ medical condition was, unlike Weisbarth,

disclosed to both parties, and both parties were explicitly aware of the x-rays. Both

Dr. Dale and Dr. Bennett referenced them in their respective reports prior to trial, including

Dr. Bennett’s reference that “postmortem radiograph revealed a slightly displaced left

fibular fracture 11 inches above the heel.” Garding argues that, had the “substance” of the

x-rays—copies or originals—been disclosed, she could have impeached the credibility of

Dr. Dale by pointing out that the bumper on Garding’s vehicle should have caused more

damage to Parsons’ legs than only a fibula fracture if he had been thrown as far as Dr. Dale

had postulated. However, Garding’s counsel questioned several witnesses about Parsons’

injuries, including the fibula fracture, in support of her central contention that Garding’s

vehicle had not inflicted the injuries. It cannot be doubted that, had there been additional

injuries to Parsons, they would also have been noted in the experts’ reports from the x-rays

and records, including the experts’ respective conclusions about whether Garding’s vehicle

had caused them.

¶31    Garding is correct that this Court removed an additional requirement—reasonable

diligence—from our Brady analysis, premised on the Ninth Circuit Court’s holding in
                                             15
Amando v. Gonzalez, 758 F.3d 1119 (9th Cir. 2014); see Reinert, ¶ 17, n.1. This eliminates

from the analysis an obligation upon a defendant to have reasonably sought out the

evidence. However, and nonetheless, the Amando court noted that “defense counsel cannot

ignore that which is given to him or of which he is otherwise aware.” Amando, 758 F.3d

at 1137 (citations omitted). Here, Garding was not only aware of the evidence because of

its disclosure, she had actively used it. Her expert referenced it and she examined witnesses

based on it. We cannot conclude that the prosecution in any way suppressed the evidence.

Consequently, the District Court did not err by denying this Brady claim.

The 2005 photos

¶32    Three days after his testimony and cross examination in this case, Dr. Dale located

photographs of a victim and vehicle involved in a different vehicle-pedestrian accident in

2005. He had not used the photographs in forming his opinions in the Garding case, nor

did they change his opinions in any way, but he believed they would be supportive of his

opinions in the event he was called as a rebuttal witness in the trial. Dr. Dale placed the

photographs in his file at that time, and did not notify the prosecutor about them. Dr. Dale

was not called as a rebuttal witness.

¶33    The District Court concluded Garding’s Brady claim based on the 2005 photographs

failed because, “the photos [were] not material. They [were] not evidence in this particular

case. When looking at the record as a whole, they provide[d] insufficient information

needed for accurate comparison of the 2005 crash and the crash at issue here.” The District

Court concluded the photographs were not exculpatory and not material because they did


                                             16
not create a reasonable probability that the outcome of the proceeding would have been

different.

¶34    Garding asserts the photos are material because they would have allowed the

defense to question Dr. Dale’s conclusion that Parsons’ injuries primarily stemmed from

hitting the road. Garding had offered a theory that the vehicle that struck Parsons would

have sustained damage to its hood and windshield.3

¶35    First, it cannot be said that the prosecution suppressed evidence about which it was

unaware—evidence that an expert had independently obtained for possible use in future

testimony and placed within his own file. Then, given the timeline of the appearance of

the photographs, it is unlikely Garding could have used the photos to directly impeach

Dr. Dale at all, as he was not thereafter recalled by the State to the trial. Assuming that

opportunity would have occurred, then, as the District Court noted, the many distinctives

between the photographs and this case may have subjected the photographs to a relevancy

objection. Assuming their admission, we cannot conclude that the photographs would have

been material to the outcome, as the theory espoused by Garding was already thoroughly

presented, including by examination and criticism of Dr. Dale’s opinions about the impact.

Dr. Dale had already admitted that another car could have caused Parsons’ injuries, and the

photographs do not establish that Garding was not involved in the accident. Dr. Dale

believed they supported, not undermined, his opinions regarding the impact in this case.



3
 Glass pieces found upon Parsons’ body were tested by Garding, but the tests indicated the pieces
were not windshield glass.

                                               17
¶36    We conclude the photographs were not suppressed, material nor exculpatory, and

that the District Court did not err by concluding the State did not violate Garding’s due

process rights by failing to disclose the 2005 photographs.

¶37    3. Did the District Court err by concluding Garding failed to present newly
       discovered evidence?

¶38    In its summary judgment order, the District Court concurred with the State’s

argument that the “new,” or post-trial, accident reconstruction analysis offered by Garding

in support of her petition did not qualify as “newly discovered” evidence, because it was

based upon evidence available and known to the defense at the time of trial, and only the

additional analysis of that evidence was new.4 Garding argues that the District Court erred

as a matter of law in so ruling because the “newly discovered” requirement under

§ 46-21-102, MCA, applies only to petitions filed beyond the general time limit of one year

after the conviction becomes final, for purposes of establishing the exception to the time

bar. Because her petition was timely filed, Garding contends the District Court erred in

applying any “newly discovered” requirement whatsoever.

¶39    As the State notes, Garding’s argument somewhat conflates the standards governing

PCR petitions. Garding is correct that an untimely filed PCR petition must satisfy the

exception to the general one-year time bar by demonstrating the existence of newly

discovered evidence that the petitioner did not engage in the criminal conduct, which




4
 The District Court did not exclude the accident reconstruction evidence from the proceeding for
purposes of Garding’s IAC claim.

                                              18
extends the time for filing a petition to within one year of discovery of the evidence.5 See

Guillen v. State, 2018 MT 71, ¶ 12, 391 Mont. 131, 415 P.3d 1. However, she is incorrect

in arguing that a timely filed petition is not subject to any assessment of the evidence

alleged to be newly discovered. As we explained in Marble v. State, 2015 MT 242, 380
Mont. 366, 355 P.3d 742, a timely filed PCR petition based upon newly discovered

evidence must nonetheless undergo examination by the court to determine if the evidence

is actually “newly discovered.” Marble, ¶¶ 34, 36. While not subject to the more rigorous

actual innocence thresholds applied to untimely petitions, district courts may examine

timely filed petitions alleging newly discovered evidence with a broad array of tools. As

we explained in Marble regarding timely filed petitions based upon new evidence:

         In making this determination, a district court may seek guidance from our
         case law addressing various forms of newly discovered evidence, such as our
         precedent with respect to recantations, whether set forth in a case involving
         a motion for new trial or one addressing a PCR petition. . . . [T]he first four
         factors of the Clark test also remain a viable resource when determining
         whether the newly discovered evidence should be considered.

Marble, ¶ 36 (emphasis added) (citations omitted).




5
    Section 46-21-102, MCA, provides, in pertinent part:

      (1) Except as provided in subsection (2), a petition for the relief referred to in 46-21-101
      may be filed at any time within 1 year of the date that the conviction becomes final.
                                                  . . .
      (2) A claim that alleges the existence of newly discovered evidence that, if proved and
      viewed in light of the evidence as a whole would establish that the petitioner did not
      engage in the criminal conduct for which the petitioner was convicted, may be raised in
      a petition filed within 1 year of the date on which the conviction becomes final or the date
      on which the petitioner discovers, or reasonably should have discovered, the existence of
      the evidence, whichever is later.
                                                    19
¶40    Here, the District Court did not hold that Garding had failed to satisfy the exception

to the time bar—that would have been the incorrect issue. Rather, the District Court held

that the expert analysis of the accident submitted in support of Garding’s timely filed

petition was simply not newly discovered evidence, the same kind of determination we

made in Kenfield v. State, 2016 MT 197, ¶ 15, 384 Mont. 322, 377 P.3d 1207, where we

concluded that an expert report obtained by the defendant after trial regarding bullet

trajectory analysis could not be considered new evidence because “the new report [was]

simply an additional analysis of the same evidence used at trial[.]” As explained in Marble,

quoted above, the first four factors of the Clark test, see State v. Clark, 2005 MT 330, ¶ 34,

330 Mont. 8, 125 P.3d 1099, remain a viable resource for a district court’s assessment of

the evidence. The first factor of the Clark test is that “the evidence must have been

discovered since the defendant’s trial.” Clark, ¶ 34. Similar to our conclusion about the

new evidence in Kenfield, the District Court here reasoned as follows:

       [T]he Court finds that there is no genuine issue of material fact that the
       purported new evidence . . . used by the Petitioner’s experts was available at
       the time of the trial. During summary judgment hearing, the Court noted that
       the computer simulation evidence includes a mathematical formula that has
       been used by accident reconstructionist[s] for decades and was well-known
       technology in existence at the time of trial. Petitioner has not established that
       there was no way of conducting any of the new analysis in 2011, nor has she
       shown that the new evidence could not be obtained in 2011.

¶41    The analysis employed by the District Court distinguishes this case from United

States v. De Watson, 792 F.3d 1174 (9th Cir. 2015), upon which Garding relies. In

De Watson, the DNA testing at issue was unavailable at the time of the defendant’s trial,

and thus could be considered “newly discovered.” De Watson, 794 F.3d at 1183.

                                              20
¶42    The new expert analysis at issue here is governed by our decision in Kenfield. A

decision to consider the analysis to be “newly discovered evidence” would significantly

undermine the finality of convictions, as subsequent and perhaps seriatim scientific

analyses of the same evidence could be employed to obtain new trials. We conclude the

District Court did not err by dismissing Garding’s newly discovered evidence claim.

¶43    Affirmed.


                                                  /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR


Justice Ingrid Gustafson, dissenting.

¶44    The State Crime Lab failed to provide Garding with documentation—including

x-rays of the victim’s legs—that the trial court ordered the lab to produce. Garding’s trial

expert has attested in the postconviction relief proceedings that the suppressed x-rays

would have changed his written report, and her trial counsel attested the change in report

would have changed the emphasis of the case. Further, the State failed to turn over photos

from a prior fatal vehicle-pedestrian collision included in the Crime Lab file for this case

that could have been used to challenge the opinion from the State’s medical expert. In an

effort to show that the evidence was not exculpatory, the State presents a theory of the case

in these postconviction relief proceedings that it did not present to the jury—a low-speed,

                                             21
side-only-impact collision. Given these facts, I would hold that the state violated Garding’s

due process rights under Brady and she is entitled to a new trial.

¶45    Second, although I agree with the District Court determination that the expert

accident reconstruction reports presented with Garding’s petition for postconviction relief

are not newly discovered evidence because Garding could have sought those reports at the

time of her trial, her trial counsel provided her ineffective assistance of counsel under the

circumstances of this case in failing to seek those reports before trial to bolster Garding’s

trial defense. The accident reconstruction reports Garding presented with her petition for

postconviction relief demonstrate that the theory of impact the State presented at trial

violated the laws of physics. In response, the State produced an expert witness during these

proceedings, who did not disagree with those experts, but rather propounded an alternative

theory of the accident—a low-speed-impact theory the State did not present to the jury at

trial. Importantly, unlike the theory the State presented at trial, the low-speed-impact

theory contradicts testimony from key State witnesses. Garding’s trial counsel provided

ineffective assistance of counsel for failing to seek expert opinion to explain that the

theories of the crash the State presented at trial could not possibly have occurred, especially

in light of the fact that trial counsel attested that the decision was not strategic, Garding

maintained her innocence, and the State’s case lacked physical evidence connecting

Garding to the crime, but rather relied heavily on testimony from Garding’s ex-boyfriend—

who was facing unrelated criminal charges and provided inconsistent accounts of the

night—to connect Garding to the collision. I would reverse the District Court and remand


                                              22
with instructions to grant Garding’s petition for a new trial. I dissent from today’s decision

failing to do so.

Brady Claims

¶46    Garding raises two Brady claims on appeal. First, the State suppressed medical

information including x-rays of the victim’s legs that Dr. Dale used in preparing his

post-mortem report.        Second, the State suppressed photographs from a prior fatal

vehicle-pedestrian collision that Dr. Dale analyzed for comparison and put into the State

Lab’s file during trial.

¶47    Under Brady, a criminal defendant has a constitutional right to obtain exculpatory

evidence, and the State violates the defendant’s right to due process when it suppresses

such evidence. State v. Robertson, 2019 MT 99, ¶ 32, 395 Mont. 370, 440 P.3d 17 (citing

U.S. Const. amend. XIV; Mont. Const. art. II, § 17). To prove the State violated her due

process rights under Brady, a defendant must establish that: (1) the State possessed

evidence favorable to the defense; (2) the prosecution suppressed the favorable evidence;

and (3) had the evidence been disclosed, a reasonable probability exists that the outcome

of the proceedings would have been different. Robertson, ¶ 32 (citing Ilk, ¶ 29). The

defendant bears the burden of proving all three prongs to demonstrate a Brady violation

occurred. Robertson, ¶ 32. A Brady analysis is not a sufficiency of the evidence test.

Kyles v. Whitley, 514 U.S. 419, 434-35, 115 S. Ct. 1555, 1566 (1995). A petitioner

demonstrates a Brady violation “by showing that the favorable evidence could reasonably

be taken to put the whole case in such a different light as to undermine the confidence in

the verdict.” Kyles, 514 U.S. at 435, 115 S. Ct. at 1566. The “tendency and force” of the
                                             23
individual items of undisclosed evidence are evaluated separately, but the court must

consider their cumulative effect when determining prejudice. See Kyles, 514 U.S. at 436

n.10, 115 S. Ct. at 1567 n.10.

¶48    The District Court dismissed Garding’s first Brady claim on summary judgment.

The court concluded that Dr. Dale’s post-mortem report and testimony during the pre-trial

probable cause hearing put Garding on notice the Crime Lab had x-rays of the victim’s legs

and Garding had a duty to obtain evidence in her defense.

¶49    The District Court’s determination overlooks the important fact that Garding’s trial

counsel did move for an order from the court, directing the State Crime Lab “to produce

all notes, information, testing, recording or materials with regards to” the autopsy of

Parsons. The State opposed the motion, arguing that such release was against the policy

of the Crime Lab and that “it is the duty of the prosecutor to make available for examination

and reproduction all written reports or statements of experts. The duty does not extend to

their notes, testing, recordings, or other materials.”1 The District Court granted Garding’s

motion and ordered the Crime Lab to “provide a copy of all their notes, testing, information,

recordings or materials” from their case file for Parsons. It is clear from its opposition to

Garding’s discovery motion the prosecution considered Dr. Dale to be their expert medical

witness early in the investigation and recognized their duty to ensure discoverable material

was released to the defense. And indeed Dr. Dale testified as the State’s medical expert at


1
 Garding responded to the State’s objection, arguing this was an inaccurate representation of the
Crime Lab policy and further that the Crime Lab is a neutral state agency and the county attorney’s
office had no standing to object to or interfere with the discovery of materials from the Crime Lab.

                                                24
trial. The Crime Lab did not act as a neutral state agency in this case but was working on

the State’s behalf.

¶50    The Crime Lab possessed evidence that was favorable to Garding’s defense—x-rays

that showed a relatively minor fracture to the victim’s legs—that it failed to provide to the

defense after the District Court ordered it to “provide a copy of all of their notes, testing,

information, recordings or materials” from their case file for Parsons. Unlike the defendant

in Hudon, Garding followed the accepted procedure for obtaining evidence from the Crime

Lab by moving for and receiving a court order for the release of the information. Garding

was not required to “scavenge for hints of undisclosed Brady material.” Banks v. Dretke,

540 U.S. 668, 695, 124 S. Ct. 1256, 1274-75 (2004). Rather the “prosecutor has a duty to

learn of any favorable evidence known to the others acting on the government’s behalf in

the case.” Kyles, 514 U.S at 437, 115 S. Ct. at 1567. This requirement means that a

prosecutor has to put in place “procedures and regulations . . . to insure communication of

all relevant information on each case to every lawyer who deals with it.” Kyles, 514 U.S.

at 438, 115 S. Ct. at 1568 (internal quotation omitted). The State is responsible for ensuring

that the Crime Lab has procedures and regulations in place to ensure all relevant

information is released to the defense—especially when the Crime Lab is serving as the

State’s expert in the case and after the court has explicitly ordered it to do so. The State

was obligated to release the x-rays to Garding and did not do so.

¶51    Had this evidence been disclosed, Garding’s medical expert attested that his report

would have been different and trial counsel attested she would have focused on the medical


                                             25
aspects of the case more.2 In response, the State has changed its theory of the collision in

these postconviction proceedings. The State argued at trial that the lack of damage to

Garding’s vehicle and Parson’s relatively minor leg injuries were because Garding’s

“vehicle was correcting.” Officers testified that Garding was either swerving or she only

“clipped” Parsons. Barry, who was walking beside Parsons when Parsons was struck

testified, “I didn’t think someone could survive that just because it was – it was just too

fast” and “the vehicle was coming extremely fast.” Baylor, who was driving on the

roadway and witnessed the collision testified that the vehicle was “going regular speed up

until the point that they hit that person” in a thirty-five mile per hour zone. At trial, the

State did not argue that the vehicle that struck Parsons was moving at a low speed in

contravention of these eye-witness accounts. Now, however, the State argues that the

impact occurred at a low speed and was side impact only. This change in theory in response

to Garding’s postconviction relief petition is strong evidence that had Garding had the x-

rays, she could have successfully challenged the State’s theory at trial and forced them to

put on a different case than they did.

¶52    A similar conclusion must be drawn from the suppressed photographs from the 2005

fatal collision. The District Court dismissed Garding’s second Brady claim after an


2
  The Opinion maintains that Garding was not only aware of the evidence, but her medical expert
relied on Dr. Dale’s assessment of the x-rays and she actively used Dr. Dale’s assessment of the
x-rays in cross-examining witnesses. Opinion, ¶¶ 30-31. This misses the point: Dr. Bennett relied
on Dr. Dale’s and the police report’s description of the x-rays, rather than then assessing and
interpreting the x-rays for himself when writing his expert report for trial. Dr. Bennett’s affidavit
makes clear that had he analyzed the x-rays himself in preparing his expert report for trial, he
would have found the x-rays more significant than he did based on the mere descriptions of the
x-rays provided to him in preparing his report for trial.

                                                 26
evidentiary hearing.   The court determined that Garding did not show a reasonable

probability of a different outcome if the photographs had been disclosed because there was

not enough information for an accurate comparison of the collisions in the two different

cases. The court concluded Garding was not prejudiced because she was still able to

present the theory at trial that there should have been damage to the vehicle that struck

Parsons.

¶53    The State does not dispute that Dr. Dale put the photographs in the file during trial.

“[T]he government’s duty to provide Brady material is ongoing” through trial and the

photographs should have been turned over to the defense. Ilk, ¶ 34 (internal quotations

omitted). The State instead argues the District Court correctly determined there was no

reasonable probability the outcome would have been different, citing the other evidence

the State presented at trial. But a Brady analysis is not a sufficiency of the evidence test.

Kyles, 514 U.S. at 434-35, 115 S. Ct. at 1566. Rather, a Brady violation occurs if “the

favorable evidence could reasonably be taken to put the whole case in such a different light

as to undermine the confidence in the verdict.” Kyles, 514 U.S. at 435, 115 S. Ct. at 1566.

Dr. Dale admitted at the evidentiary hearing that the injuries on the two victims were

similar. Thus, the photographs supported Garding’s theory of the collision that damage

would be expected on the vehicle involved, even with relatively minor leg injuries.

Although, Dr. Dale testified the photographs did not change his conclusion that Parsons’

head injuries were caused by contact with pavement and not a windshield, the photographs

would have given credence to the defense’s theory that the type of injuries found on Parson

were also consistent with striking a windshield and greater vehicle damage.
                                             27
¶54    Taken together, I would conclude the suppression of the x-rays and photographs

undermine confidence in the verdict. The x-rays support a theory that the leg injuries to

Parsons would have been more catastrophic had her vehicle with its square steel bumper

hit the victim. The photographs support Garding’s theory of the case presented at trial that

even with the relatively minor leg injuries observed, the vehicle that struck Parsons would

have sustained damage.         While the State’s new theory of a fatal, low-speed,

side-only-impact crash may prove convincing to a jury, a jury—not this or any other

court—must still decide that in the first instance. The very fact the State changed its theory

during postconviction relief proceedings proves the suppressed evidence puts “the whole

case in such a different light as to undermine confidence in the verdict.” Kyles, 514 U.S.

at 435, 115 S. Ct. at 1566.

Ineffective assistance of counsel

¶55    In assessing ineffective assistance of counsel claims, this Court adopted the

two-pronged test set forth in Strickland. State v. Santoro, 2019 MT 192, ¶ 15, 397 Mont.
19, 446 P.3d 1141. The defendant must (1) demonstrate that “counsel’s performance fell

below an objective standard of reasonableness” and (2) “establish prejudice by

demonstrating that there was a reasonable probability that, but for counsel’s errors, the

result of the proceedings would have been different.” Santoro, ¶ 15 (quoting State v. Kougl,

2004 MT 243, ¶ 11, 323 Mont. 6, 97 P.3d 1095). Courts determine deficient performance

under the first prong based on “whether counsel’s conduct fell below an objective standard

of reasonableness measured under prevailing professional norms and in light of the

surrounding circumstances.” Whitlow, ¶ 20. “[W]hether counsel’s conduct flowed from
                                             28
ignorance or neglect . . . is certainly a relevant consideration in the analysis.” Whitlow,

¶ 20. “[E]ven if an omission is inadvertent, [however,] relief is not automatic. The Sixth

Amendment guarantees reasonable competence, not perfect advocacy judged with the

benefit of hindsight.” Whitlow, ¶ 32 (quoting Yarborough v. Gentry, 540 U.S. 1, 8,

124 S. Ct. 1, 6 (2003). Rather, this Court “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Whitlow, ¶ 21

(quoting Strickland, 466 U.S. at 689, 104 S. Ct. at 2065); see also Santoro, ¶ 15.

¶56    The District Court held trial counsel’s performance was not deficient, because

Garding failed to overcome the presumption the decision not to utilize an expert may be

considered sound trial strategy. The District Court held, further, that Garding did not suffer

any prejudice by the failure to utilize an expert because there is no reasonable probability

the result of the proceeding would have been different. Garding and the State both called

experts on accident reconstruction at the evidentiary hearing. The court found the State’s

expert was more credible, explaining Garding’s experts did not account for the relatively

minor leg injuries to Parsons or the eye-witness testimony at trial.

¶57    The evidence from Garding’s experts on postconviction relief is emphatic and

persuasive: Harry W. Townes wrote a report considering the State’s theory of the accident

at the time of trial in comparison to a crash test with the same vehicle. Townes opined that

there would be damage to a vehicle traveling more than thirty-five miles per hours that hit

a pedestrian. He explained that swerving would not eliminate vehicle damage, as the

officers theorized at Garding’s trial. Keith Friedman of Friedman Research Corporation

conducted systems analysis of the collision. In his report, Friedman reviewed the scientific
                                             29
literature about pedestrian-vehicle collisions and explained: “General characteristics in

virtually all crashes shown indicated clear vehicle damage when an adult serious or fatal

pedestrian impact occurred. . . . The literature reviewed indicates that fatal adult pedestrian

impacts are likely to show significant damage to the hood, windshield and/or roof

structure.” After reviewing the literature and conducting a systems analysis Friedman

concluded: “Within a reasonable degree of engineering certainty, Ms. Garding’s vehicle

was not the vehicle that impacted Mr. Parsons. The damage present on Ms. Garding’s

vehicle is in no way consistent with a pedestrian impact sufficient to kill a walking adult

person.” Friedman explained the testimony of the officers at trial regarding pedestrian

kinematics is incorrect and violates the laws of physics.

¶58    In response to this evidence, the State has abandoned the theory of the collision it

relied on at trial. The United States Supreme Court explained in Harrington, 562 U.S.

at 106, 131 S. Ct. at 788: “Criminal cases will arise where the only reasonable and available

defense strategy requires consultation with experts or introduction of expert evidence,

whether pretrial, at trial, or both.” This is one of those cases. I would find Garding’s

counsel’s performance fell below an objective standard of reasonableness, considering the

surrounding circumstances. First, the key State witness to connect Garding to the crime

was her ex-boyfriend, who repeatedly changed his story and had reason to curry favor with

the State because he was facing unrelated criminal charges and potential persistent felony

offender status. Second, Garding has steadily maintained she had nothing to do with the

tragic death of Parsons and her vehicle was not in the area when the collision occurred.

Third, Garding’s vehicle lacked damage that even the officers initially investigating the
                                              30
case expected to see. Fourth, to explain the lack of damage to the vehicle, the State relied

on the opinions of two officers—neither of whom created an accident reconstruction of the

incident or had any expertise in physics—to opine on the possible mechanics of the impact.

Those officers opined the lack of damage was due to the vehicle swerving or because it

merely “clipped” Parsons on one leg, in spite of muscle tearing to both legs.3 Finally,

Garding’s trial counsel attested she did not make a strategic decision to forgo an accident

reconstructionist, but rather was ineffective when she failed to hire one.

¶59    The District Court found trial counsel’s “self-serving statements” about being

overwhelmed not credible and she “made a calculated decision” to not hire an accident

reconstructionist. Even if these findings are not in error, I would still find trial counsel’s

performance deficient.4 In this case, it was constitutionally deficient to allow the State to


3
 The reports from Garding’s experts on postconviction relief prove these scenarios are physically
impossible. In fact, the State has changed its theory of the accident on postconviction relief. The
State no longer relies on the theories propounded by the two officers at trial but relies on a new
analysis of the accident completed by Trooper Philip Smart. Although the court found Trooper
Smart to be more credible than Garding’s experts, Trooper Smart’s theory of a low-speed impact
was not put before the jury at trial.
4
  I believe the District Court clearly erred in finding trial counsel made a calculated decision. The
District Court emphasized that trial counsel discussed the case with three investigators,
Dr. Bennett, and other attorneys in her office, and “[n]o one felt that an accident reconstruction
was appropriate in the case.” This finding is in clear error. Steven Scott, who was assigned as
co-counsel in the case for a limited time, admitted that trial counsel did not discuss the case with
him. Meetings with other attorneys in the office, as described by trial counsel, did not involve
in-depth discussion of cases. It was not Dr. Bennett’s role to suggest hiring an accident
reconstructionist. And three investigators staffed the case, not because of thorough staffing, but
because of chronic, high turn-over. None of the investigators staffed the case simultaneously. The
court found further that trial counsel had worked with an accident reconstructionist in a prior case
and was aware of the valuable insight an accident reconstructionist could provide. This highlights
trial counsel’s oversight in this case. She knew the value but did not consider hiring an accident
reconstructionist under circumstances that demanded it. The court found that it was “sound trial
strategy” to rely on cross-examination and trial counsel “effectively cross-examined the State’s
witnesses on matters that called into question the vehicle involved in the crash.” But this effective
                                                   31
put on non-expert opinions about the mechanics of the impact without any counter. The

officer’s testimony likely carried much weight with the jury and trial counsel failed to

provide expert evidence to support an alternative scenario or to explain that the State’s

theory violated the laws of physics and was not physically possible.

¶60    Further, Garding was prejudiced by trial counsel’s failure. The State has changed

its theory of impact during these postconviction proceedings. At trial, the State argued

there was a lack of damage to Garding’s vehicle because she was “correcting” back onto

the road. Now the State argues the lack of damage is due to the low speed that her vehicle

was travelling. In contrast to the District Court’s findings that Trooper Smart’s conclusion

accounts for the eye-witness testimony at trial, Trooper Smart’s conclusion this was a

low-speed collision does not conform to the eye-witness trial testimony. As explained

above, none of the eye witnesses testified to a low-speed impact, but rather testified the

vehicle was moving “too fast,” “extremely fast,” “regular speed,” and Parsons went “flying

through the air” upon impact. The State’s change in theory is sufficient to demonstrate that

had trial counsel not failed to engage an accident reconstructionist, there is a reasonable

probability the outcome of the trial would have been different.

¶61    I would reverse and grant Garding’s petition for a new trial.




cross-examination did not and could not counter officer testimony about the mechanics of the
collision. Expert testimony to explain why the scenario’s offered by the officers violated the laws
of physics and could not have occurred was required. Relying on cross-examination alone was
unreasonable because it allowed the jury to rely on a scenario that could not have physically
happened and defied science.

                                                32
                                                /S/ INGRID GUSTAFSON


Justice Laurie McKinnon joins in the dissenting Opinion of Justice Gustafson.


                                                /S/ LAURIE McKINNON




                                           33